[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO REOPEN JUDGMENT
The defendant has moved to reopen a judgment after default for failure to appear entered against him on the grounds that the court lacked personal jurisdiction over him on the grounds that neither in hand nor personal service of process was made upon him. The parties filed conflicting affidavits with respect to the issue of service of process and the court therefore held a evidentiary hearing.
Edward Fennell, deputy sheriff for Fairfield County testified that he served the application for a pre judgment remedy upon the defendant by in hand service on June 21, 1993. Sheriff also testified that following the issuance of orders with respect to the attachment of real property he filed the appropriate papers in the town clerk's office and again made in hand service upon the defendant. The sheriff also testified that service was made at the address of 156 Columbia street where the defendant both resides and operates a grocery store. The sheriff also identified the defendant as the individual upon whom the papers were served.
Accordingly the court finds that service of process was made upon the defendant and that there is, therefore, no basis to reopen the judgment upon the grounds asserted by the defendant.
Accordingly the motion to reopen the judgment is denied. CT Page 8770
RUSH, JUDGE